DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               NRI INSTITUTE OF HEALTH SCIENCES,
                            Appellant,

                                    v.

           THE STATE OF FLORIDA BOARD OF NURSING,
                           Appellee.

                              No. 4D19-2649

                          [December 3, 2020]

  Appeal from State of Florida, Department of Health; L.T. Case No.
DOH19-1218-FOI-MQA.

  Bob L. Harris, James J. Dean, and Cameron H. Carstens of Messer
Caparello, P.A., Tallahassee, for appellant.

   Ashley Moody, Attorney General, and Marlene K. Stern, Assistant
Attorney General, Tallahassee, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.